Case 19-70349-JAD        Doc 184     Filed 10/22/19 Entered 10/22/19 09:16:36            Desc Main
                                    Document      Page 1 of 4


                 IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                        WESTERN DISTRICT OF PENNSYLVANIA

 North American Communications, Inc.

                      Debtor.                          Bankruptcy Case No. 19-70349 - JAD
 ____________________________________
 Lisa M. Swope as Trustee to the Bankruptcy            Chapter 7
 Estate North American Communications,
 Inc.                                                  Adversary Case No.________________
                      Plaintiff.
               v.

 American Express Travel Related Services
 Company, Inc.
                     Defendant.

   COMPLAINT OF LISA M. SWOPE, TRUSTEE SEEKING (A) COLLECTION OF
   UNPAID ACCOUNT RECEIVABLE; OR, ALTERNATIVELY (B) DEMAND FOR
  TURNOVER OF FUNDS THAT ARE PROPERTY OF THE ESTATE UNDER § 542(b)
                     OF THE BANKRUPTCY CODE

        Trustee Lisa M. Swope, Esq., by her undersigned special counsel, files this Complaint
 pursuant to Sections 105(a), 502 and 542 of title 11 of the United States Code, 11 U.S.C. § 101 et
 seq. (“Bankruptcy Code”) and Rule 7001(1) of the Federal Rules of Bankruptcy Procedure
 (“Bankruptcy Rules”), seeking (a) collection of an unpaid account receivable owing to the
 Debtor, or alternatively (b) demand for payment of a debt that is property of the estate under
 §542 of the Bankruptcy Code. Wherefore, the Trustee states as follows:

                                      I.      THE PARTIES
        1.      Plaintiff, Lisa M. Swope, Esq., is an attorney serving on the panel of U.S.
 Trustees for the Western District of Pennsylvania and maintains a business office address at 219
 South Center Street, Ebensburg, PA 15931. On July 26, 2019, the undersigned attorneys were
 appointed to serve as Special Counsel to the Trustee in this case.


        2.      The Debtor commenced this case on June 10, 2019, by the filing of a voluntary
 petition under Chapter 7 of the Bankruptcy Code. On June 19, 2019, Lisa M. Swope was
 appointed to serve as the Chapter 7 Trustee. Trustee Swope brings this Complaint in her capacity
 as Trustee of the Chapter 7 Estate of North America Communications, Inc.


                                                 -1-
Case 19-70349-JAD            Doc 184       Filed 10/22/19 Entered 10/22/19 09:16:36                      Desc Main
                                          Document      Page 2 of 4




         3.       Defendant American Express Travel Related Services Company Inc. (“American
 Express”) is a business organization organized under the New York Business Corporation Law
 and for the purposes of this litigation will maintain an address in c/o Matthew Heimann, Esq.,
 Manager & Counsel in the General Counsel’s Organization of American Express, 20 Vessey St.,
 New York, NY, 10285.



                                  II.      JURISDICTION AND VENUE
         4.       This is an adversary proceeding brought pursuant to Rule 7001(1) of the Federal
 Rules of Bankruptcy Procedure and Sections 105, 502, and 542 of title 11 of the United States
 Code (the “Bankruptcy Code”) for an award of money damages and other relief against the
 Defendant for the benefit of the Plaintiff’s bankruptcy estate.


         5.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and
 1334(b) and the Standing Order of Reference entered by the United States District Court for the
 Western District of Pennsylvania on October 16, 1984.


         6.       Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409. This
 adversary proceeding is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(E).


         7.       In the event that any part of this adversary proceeding is found to be “noncore,”
 Plaintiff consents to the entry of final orders and judgments by this Court, pursuant to Rule 7008
 of the Federal Rules of Bankruptcy Procedure.



                                                COUNT I
                               Collection of an Unpaid Account Receivable

         8.       Pursuant to the terms of a Master Printing Services Agreement1 (“Agreement”)
 dated January 1, 2006, the Debtor has provided goods and services to American Express for


 1
  The Agreement is labeled as “Proprietary & Confidential”. Therefore, it is not attached to this Complaint.
 However, should it become necessary, the Trustee will file the Agreement under seal.


                                                         -2-
Case 19-70349-JAD         Doc 184    Filed 10/22/19 Entered 10/22/19 09:16:36            Desc Main
                                    Document      Page 3 of 4


 many years. According to the Debtor’s books and records from the period of March 29, 2019
 through May 23, 2019, the Debtor provided goods and services to the Defendant in the total
 amount of $331,184.14. A Statement of Account as of August 1, 2019 evidencing this
 indebtedness in attached as Exhibit A.


        9.      On July 5, 2019, secured creditor Metabank d/b/a Crestmark (“Metabank”)
 obtained Relief from the Automatic Stay and initiated actions to collect on the Debtor’s
 uncollected accounts Receivable (see, Document #51). Of the total balance $331,184.14 that the
 Defendant owed to the Debtor, the Defendant admitted that $228,620.23 was due and
 undisputed. On September 6, 2019, the Defendant tendered $228,620.14 to Metabank leaving a
 disputed balance due of $102,564.00. Metabank has since collected payment in full on its claim,
 and this remaining unpaid balance due to the Debtor is property of the estate. Despite continued
 demands for payment, the Defendant has refused tender of the remaining balance owed to the
 Debtor. See Exhibit B.


        WHEREFORE, the Trustee respectfully requests that this Court enter judgment in favor of
 the Plaintiff and against the Defendant in the total amount of $102,564.00 plus interest and grant
 such other and further relief as this Court deems just and proper.

                                       COUNT II
      Demand for Turnover of funds that are property of the Estate under 542 (a) of the
                                    Bankruptcy Code

        10.     The Trustee repeats the foregoing paragraphs as if set forth at length herein.


        11.     Pursuant to 11 U.S.C. § 542 (a), the Trustee is entitled to demand turnover and
 delivery of $102,564.00 from the Defendant for the benefit of the estate and its creditors.


        WHEREFORE, Plaintiff respectfully requests that this Court enter judgment against the
 Defendant in the amount of $102,564.00 plus interest or such other value of the property received
 and grant such other and further relief as this Court deems just and proper.




                                                 -3-
Case 19-70349-JAD      Doc 184    Filed 10/22/19 Entered 10/22/19 09:16:36       Desc Main
                                 Document      Page 4 of 4


                                         Respectfully submitted,
                                         RudovLaw

                                         /s/ David K. Rudov, Esq.
                                         David K. Rudov, Esq.
                                         Pa. I.D. #35579
                                         The Frick Building
                                         437 Grant Street, Suite 1806
                                         Pittsburgh, PA 15219
                                         (Tel) 412-223-5030
                                         (Fax) 412-281-1121
                                         david@rudovlaw.com


                                         Whiteford, Taylor & Preston LLP

                                         /s/ Scott M. Hare, Esq.
                                         Scott Michael Hare
                                         Pa I.D. No. 63818
                                         200 First Avenue, Floor 3
                                         Pittsburgh, PA 15222
                                         share@wtplaw.com
                                         (Tel) 412-275-2399
                                         (Fax) 412-275-2406

                                         Counsel for Plaintiff Lisa M. Swope, Trustee
 Dated: October 22, 2019




                                           -4-
